Citation Nr: 1510019	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand, the Board instructed that the Veteran be scheduled for a VA examination with an Ear, Nose and Throat (ENT) doctor.  Specifically, based on the May 2012 VA examination, the audiologist found that the Veteran had asymmetry in his hearing and an unusual pattern of hearing loss.  The examiner recommended that the Veteran be seen medically for his asymmetry by an ENT physician.  The Veteran was afforded a VA examination in January 2015 with an audiologist.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").


It appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Then, schedule the Veteran for a Veteran for a VA examination with an ENT physician to determine the current manifestations of his bilateral hearing loss disability, including an assessment of the Veteran's current auditory acuity.  The examiner must review the entire electronic claims file, including a copy of this remand.  

The examiner is directed to the May 2012 VA examiner's statement that the Veteran should be seen by an ENT physician for his unusual pattern to his hearing loss.  The examiner's attention is directed to the May 2012 VA examination where the examiner noted that a modified performance intensity function test was used based on the Veteran's initial speech recognition scores of 72 percent for the right ear and 98 percent for the left ear.  The examiner should comment on whether the Veteran has any inner ear problems which would affect the accuracy of any assessment of the Veteran's auditory acuity.  

The examiner's attention is also directed to the Veteran's statement that he may have excessive earwax build up.  If the examiner determines that retesting of the Veteran's auditory acuity is necessary after cerumen removal, then such testing should be accomplished.  

3.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




